 Case 1:20-cv-00369-RJJ-RSK ECF No. 23, PageID.98 Filed 11/23/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


EMMA ROEDEL,

                 Plaintiff,
                                                             File No: 1:20-CV-369
v.
                                                             HON. ROBERT J. JONKER
MICHIGAN STATE UNIVERSITY, et al.,

                 Defendants.
                                            /


                ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS
        The Court was advised by plaintiff’s counsel on November 23, 2020, that the parties have

reached a settlement.

        Accordingly, closing documents shall be filed no later than December 14, 2020. If the

closing documents are not presented by that date, and if the parties are unable to show good cause

for the delay and for retaining this case on the Court’s docket, this case will be dismissed without

prejudice and without costs.

        .




Date:       November 23, 2020                        /s/ Robert J. Jonker
                                                     ROBERT J. JONKER
                                                     CHIEF UNITED STATES DISTRICT JUDGE
